DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 4/06/2022.
Claims 1, 5-6, 8-11, 15-16, and 18-20 have been amended and are hereby entered.
Claims 2-4, 7, 12-14, and 17 have been canceled.
Claims 1, 5-6, 8-11, 15-16, and 18-20 are currently pending and have been examined.
This action is made FINAL.
International Priority
	The ADS filed 10/09/2020 claims priority to KR 10-20200054647, filed 5/07/2020.  All claims as presently drafted are supported by KR 10-20200054647; therefore, they are granted an effective filing date of 5/07/2020.
Response to Applicant’s Arguments
Claim Interpretation
In light of the present amendments, the previous Interpretation Notes are withdrawn.
Claim Rejections – 35 USC § 112
	Regarding the previous and presently sustained 112(a) rejections, Applicant asserts that the present amendments to Claims 1 and 11, particularly regarding the amended language of “wherein the at least one processor is configured to determine weights corresponding to each of the internal environment information and the road environment information, to determine a degree of durability decrease of the personal mobility based on a product of the weights, and to adjust the hourly rental rate to be proportional to the degree of durability decrease,” makes these 112(a) rejections moot.  Examiner disagrees.  Examiner notes that 112(a) written description rejections are based on insufficient support in the original disclosure for a claimed function or feature.  As such, the only claim amendments which could overcome a 112(a) rejection are the removal of the offending claim language or its amendment into something which is sufficiently supported by the original disclosure.  As the present amendments do neither of these things, they do not overcome the 112(a) rejections.  
On the same topic, Applicant asserts that the above-quoted amendments to Claim 1 “has clarified how to adjust the hourly rental fee by calculating the weight of each of the internal environment information and the road environment information, and determining the degree of durability decrease by the product of the calculated weights.”  Firstly, this argument does not precisely comport with the claim language as presently drafted.  Specifically, this argument asserts that the degree of durability decrease is determined “by the product of the calculated weights” (ie: the degree of durability decrease is the product of the respective weights) which is narrower than the claimed “based on a product of the weights” (ie: the product of the weights is used in the determination, though this may not be the entirety of the determination).  Further, given the repeated use of the broad “based on” language throughout the specification in relation to this step, the common usage of “weighting” being a factor by which a base value is multiplied relative to the value’s importance and/or to make the value comparable with others, and the lack of a specific definition in the present specification departing from this common usage, it does not appear that the original disclosure would support the narrower interpretation asserted in this argument even if the claims were drafted thusly.  Any special meaning assigned to a term “must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention."  Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).
	Secondly, this argument misapprehends the issue discussed in the 112(a) rejections.  The insufficiency of the original disclosure lies in the lack of guidance as to how a degree of durability decrease may be calculated from various factors categorized as internal environment information or road environment information (and, in some embodiments, the respective weightings thereof).  Narrowing this determination to an embodiment which considers these respective weightings does not cure this deficiency.  As stated in the previous 112(a) rejection, “the specification is silent on particularly how these factors may be used to determine a value for the degree of durability decrease (e.g., such as on the scale of 0-100 as shown in Fig. 5).  The specification provides no guidance on a method for actually determining the degree of durability decrease, rather merely listing factors which may be considered and circumstances in which said factors may be given greater or lesser weight.”  Applicant provides no citations to or discussions of the original disclosure to refute the 112(a) rejections other than a conclusory assertion that the amendments are “supported by original claims 2 and 3, and FIGS. 3-5 and the pertinent descriptions.  Therefore, no new matter has been introduced.”  Examiner notes that the 112(a) rejections are not based on introduction of new matter, but rather insufficient written description.  Original Claims 2-3, from which some pieces of the present amendments are rolled up into independent Claims 1 and 11, do not cure the lack of sufficient written description.  Indeed, Claims 2-3 were previously rejected under 112(a).  Figs. 3-4 illustrate weighting charts for various internal environment information factors and road environment information factors respectively, which do not provide guidance as to how these factors (weighted or otherwise) translate into a degree of durability decrease.  Fig. 5 tie tiers of degrees of durability decrease to particular hourly rental rates, which likewise does not provide guidance as to how these factors (weighted or otherwise) translate into a degree of durability decrease.  As such, the 112(a) rejections are modified in light of the present amendments and sustained.  
The present amendments to the claims obviate the 112(b) rejections thereof; therefore, the 112(b) rejections are withdrawn.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Before addressing Applicant’s arguments on their merits, Examiner makes several notes.  Firstly, the discussion of the various parts of the 101 analysis (particularly, “Part 1” and “Part 2” of the Mayo test, as used throughout Applicant’s 101 arguments) is out-of-date regarding the present form of this analysis.  Various sources cited by Applicant, including the 2014 Interim Guidance and the January 2018 PEG, are likewise out-of-date which causes similar issues.  Examiner responds to Applicant’s arguments below based on the steps of the 101 analysis as articulated in the October 2019 PEG Update and the most recent version of the MPEP (particularly MPEP 2106.04 and 2106.05), which take into account how the Alice-Mayo test has been explained and/or modified by subsequent judicial decisions.  Secondly, it is unclear from Applicant’s introductory statement that “amended claim 1 directed to a machine and amended claim 11 directed to a method” whether the use of “directed to” is intended to comport with the particular meaning of the term within the 101 analysis or whether this language is merely intended to indicate the statutory category (under Step 1 of the 101 analysis as set forth in MPEP 2106) of each claim.  Examiner interprets this language as indicating the latter, and addresses what these claims are “directed to” within the meaning of the 101 inquiry with respect to Applicant’s arguments below.  Thirdly, Applicant’s introductory 101 paragraphs identify the claims as “directed to a specific technical problem in calculating the total cost of ownership (TCO) of the personal mobility,” which is incorrect in that this is not a technical problem but an abstract, business concern.  This is addressed in greater detail below in relation to specific arguments.  
Applicant’s arguments directed to “Part 1” of the Mayo Test, which combine Step 2A, Prong One (whether a claim recited a judicial exception) and Step 2A, Prong Two (whether the claim as a whole is “directed to” any recited judicial exception), misapprehend and conflate the standards of these disparate steps.  Applicant first stresses the use of computer components within the claims as amended, stating that “the claimed combination is clearly directed to a machine or a method for determining the hourly rental rate of a personal mobility and controlling the transceiver to transmit information of the hourly rental rate to an external server, different from a method of organizing human activity and a mental process under the Examiner’s interpretation” (Applicant’s emphasis).  Applicant’s only support for this assertion is a statement, absent any analysis or reasoning, that “the claims are not similar to a concept that was previously identified as an abstract idea by the courts and there is no basis for concluding that the concept is an abstract idea.”  Examiner disagrees.  
Firstly, Applicant’s comparison of the claims as a whole against individual abstract ideas previously identified by the courts (certain methods of organizing human activity, mental processes, and mathematical concepts) improperly conflates and misapplies the standards of Steps 2A, Prongs One and Two.  In Step 2A, Prong One, each claim limitation is analyzed to determine if it recites a judicial exception (e.g., the limitation reciting the adjusting of an hourly rental rate recites both a certain method of organizing activity and a mental process).  Of particular note regarding Applicant’s arguments, that this adjusting of an hourly rental rate is performed by computer components (as amended, one or more processors) does not remove this limitation from reciting a mental process (see MPEP 2106.04(a)(2)(III)(C), entitled “A Claim That Requires a Computer May Still Recite a Mental Process,” for more information on this standard).  Additionally, this limitation recites certain methods of organizing human activity because it falls within the enumerated subcategory of commercial or legal interactions.  As such, the claims do indeed recite limitations whose disclosures are “similar to a concept that was previously identified as an abstract idea by the courts.”  Next, any recited judicial exceptions are then taken as a whole and compared against any additional elements in Step 2A, Prong Two to determine if the claims are directed to the recited judicial exceptions, thereby considering the claim as a whole (see MPEP 2106.04 II(B) for more information on this standard).  
Secondly, the mere presence of additional elements (such as the asserted computer components, e.g., at least one processor, transceiver) does not prevent a claim as a whole from being directed to any recited abstract ideas.  For example, in the context of this claim, the recited at least one processor and transceiver are merely used as tools to perform abstract ideas (such as the calculation of an hourly rental rate and the presenting of said rate to an external source such as the user of the personal mobility).  Such additional elements, in the context of the claim, are insufficient to integrate the recited abstract ideas into a practical application (see MPEP 2106.05(f)).  See updated 101 rejections below for more information.
Applicant next argues that “[f]urther, the pending claims do not fall [presumably within] certain enumerated categories of abstract ideas such as mathematical concepts, certain methods of organizing human activity, and mental processes, summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance” (Applicant’s emphasis).  This has already been refuted above in relation to previous arguments.  For the reasons stated above, Applicant’s argument as to what the claims are “directed to” is incorrect.  Examiner again notes that the entirety of a claim need not be categorized as abstract (to fall within one of the enumerated categories of abstract idea) for the claim as a whole to be directed to the recited abstract ideas.  See MPEP 2106.04 and 2106.05 for more information on this standard.  
	Applicant states the following:  “As to the instant case, the claimed combination is directed to a personal mobility or a control method of a personal mobility capable of adaptively adjusting an hourly rental rate according to a degree of decrease in durability of personal mobility and a control method thereof. That is, the claimed combination is directed to a practical application and is not directed to an abstract idea.”  It is unclear from this argument whether Applicant is using the term “practical application” by its plain meaning or within its judicially defined meaning (see at least MPEP 2106.04(d) and 2106.05).  Assuming that this argument does intend to use “practical application” properly as judicially defined, Applicant’s only support for this conclusion would be Applicant’s previous argument that the claims are not directed to an abstract idea.  As this supporting argument is already refuted above, this conclusion is likewise erroneous.  
	Applicant next directs arguments to “Part 2” of the Mayo Test, which essentially equates to Step 2B of the 101 analysis.  Examiner notes that Step 2B largely overlaps with Step 2A, Prong Two.  Applicant first points to the claimed sensor configured to sense internal environmental information of the personal mobility and the transceiver configured to receive road environment information corresponding to a driving road of the personal mobility, asserting that “a method of organizing human activity and a mental process shall not require a sensor and a transceiver.  At least due to such elements in the claims, the claim amounts to significantly more than the abstract idea.”  Examiner disagrees, largely for reasons already explained above.  Particularly, Applicant’s argument compares these two individual features against the overall concepts of certain methods of organizing human activity and mental processes, which as already explained is improper within the 101 analysis.  Examiner agrees that the sensor and transceiver as claimed do not recite abstract ideas (as evidenced by their treatment in the previous Office Action), but as previously explained, the mere presence of additional elements does not prevent the claim as a whole from being directed to the recited abstract ideas.  Rather, as explained in the previous Office Action, these two limitations within the context of the claim as a whole were categorized as insignificant extra-solution activity (e.g., mere data gathering), and further that each of these limitations recited well-understood, routine, and conventional activity.  Applicant presents no argument or reasoning to refute these categorizations, and Examiner continues to find said categorizations to be appropriate.  Such insignificant extra-solution activity is not sufficient to integrate the claims as a whole into a practical application as per MPEP 2106.05(g) and MPEP 2106.05(d).  See previous and present 101 rejections for more information.
	Applicant next asserts that “because it is possible to adaptively adjust the hourly rental rate according to the degree of decrease in the durability of the personal mobility, it can facilitate the calculation of total cost of ownership (TCO) of hardware device,” citing to pg. 17 of the specification as filed.  While Applicant does not specifically identify this as an argument that the claims embody an improvement to computer functionality or other technology under MPEP 2106.05(a), instead reciting a list of considerations presently found in MPEP 2106.04(d) of which said improvement to computer functionality or other technology is a part, Examiner interprets this as such an argument.  As per MPEP 2106.05(a), an improvement qualifying as an improvement to computer functionality or other technology is a “technological solution to a technological problem.”  As noted above regarding the introduction to Applicant’s 101 arguments, “calculating the total cost of ownership (TCO) of the personal mobility” is not a technological problem as asserted by Applicant.  Rather, this problem is an abstract business concern (accurately determining costs or maximizing profits, e.g., a commercial or legal interaction under “certain methods of organizing human activity”).  An improvement to an abstract idea remains abstract, and an abstract idea cannot integrate itself into a practical application (something which must be achieved by any recited additional elements or the combination thereof).  Neither the claims as presently drafted nor the disclosure of pg. 17 of the specification as filed illustrate a technological solution to a technological problem.  That the steps of Claims 1 and 11 are specifically claimed as being performed by various generic computer components (e.g., at least one processor, sensor, transceiver) does not make this otherwise.  Indeed, these various components are not the subject of the asserted improvement (nor do they appear to be improved otherwise), but rather merely facilitate the performance of this improvement to an abstract concept.  Lastly on this issue, Examiner notes that a calculation of a total cost of ownership is not embodied in the claims as presently drafted, which instead claim the adjustment of an hourly rental rate, and therefore Applicant’s argument is irrelevant.  Examiner notes that both the adjusting of an hourly rental rate and the calculation of a total cost of ownership are abstract business concerns rather than technological problems as discussed above; therefore, even if a calculation of a total cost of ownership was embodied in the claims, this would not constitute an improvement to computer functionality or other technology under MPEP 2106.05(a).
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments regarding the 102/103 analysis have been considered and are unpersuasive.
	Several of Applicant’s arguments are based upon newly amended language, and as such need not be addressed here.  See updated 103 rejections for more information.
	Applicant argues the insufficiency of the previously cited Liu reference, asserting that “Liu does not disclose a configuration that determines vehicle wear and tear based on the vehicle interior condition and road condition, but only presents the cost according to the degree of vehicle wear and tear and the cost according to the road condition. In other words, Liu simply decides the vehicle wear and tear based on the sensor values, but does not determine that the vehicle wear and tear is considered based on the road condition.”  Examiner disagrees.  Several sensor values in Liu constitute road conditions; therefore, determining wear and tear based on sensor values is determining wear and tear based on road conditions.  For example, Paragraph 0040 of Liu explicitly states that “the vehicle sensors may be used to detect weather and road conditions.”  Further, Paragraph 0040 also discloses that “[t]his may result in a user being charged for more wear and tear based on driving the vehicle on rough roads or in inclement weather relative to driving on a smooth highway on a sunny day,” which specifies that wear and tear may be determined based on road conditions.  This is the case whether or not the road conditions are determined via vehicle sensors or received from outside sources (both embodiments are discussed in various passages of Liu).  
	Applicant also argues that “[i]n addition, in Liu, the cost related to the road condition is separately received from an external server. See paragraph [0025] of Liu.”  Applicant misapprehends the disclosure of Paragraph 0025.  Paragraph 0025 discloses that “processor 106 may perform various calculations associated with determining real-time costs of vehicle wear and tear and…”  As processor 106 is explicitly disclosed as a component of vehicle 102 (see at least Paragraph 0024 and Fig. 1), Liu discloses this functionality as claimed.  Examiner notes that, while Liu discusses various embodiments, some of which disclose receiving various pieces of data from outside sources, this does not discount those embodiments which disclose such various pieces of data being received directly from vehicle sensors.
	Regarding Applicant’s assertion that Liu does not disclose the use of specific embodiments of internal environmental information (e.g., battery consumption or load) and road environmental information (e.g., type of driving road, expression state, or slope), Applicant is essentially arguing that Liu does not disclose features for which it was never cited.  For example, presently-cancelled Claim 4 (which claimed the internal environment information comprising at least one of battery consumption per hour or load applied to the personal mobiltiy) was rejected under 103 based on Liu as modified by Igata, rather than by Liu in isolation.  That some functionality of Claim 4 is presently rolled up into the independent claims does not make this otherwise, nor does Applicant present any particular argument that this previously-cited combination of references fails to disclose the features for which they were cited.  Rather, Applicant merely states that “[s]ince the other references do not cure the deficiencies of claim 1, claim 1 and the claims depending from claim 1 are allowable,” absent any reasoning, analysis, or evidence, which is a conclusory statement and an improper argument.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (see In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-6, 8-11, 15-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In independent Claims 1 and 11, Applicant claims the determination of a degree of durability decrease of the personal mobility, based on the internal environment information, road environment information, and the respective weightings thereof.  The specification describes this determination at a high degree of generality, providing little more in the way of explanation than the claims themselves.  Paragraphs 0065-0069 generally disclose that internal environment information and road environment information can indicate a reduction in the durability of the personal mobility.  Paragraphs 0070-0073, 0076-0080, 0082-0085, and 0091-0094 call out various particular factors (e.g., battery consumption per hour, slope, load, and road curvature) disclosed in either internal environment information or road environment information which can reduce the durability of the personal mobility, and further that each of these factors may be given higher or lower weighting based on particular circumstances.  Further, these paragraphs disclose hourly rental rate increasing as a decrease in the degree of durability decrease increases based on these factors.  However, the specification is silent on particularly how these factors may be used to determine a value for the degree of durability decrease (e.g., such as on the scale of 0-100 as shown in Fig. 5).  The specification provides no guidance on a method for actually determining the degree of durability decrease, rather merely listing factors which may be considered and circumstances in which said factors may be given greater or lesser weight.  As such, a person of ordinary skill in the art cannot reasonably conclude that Applicant had possession of this determination at the time of filing.  Claims 5-6, 8-10, 15-16, and 18-20 are rejected due to their dependence upon Claims 1 or 11.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-6, 8-11, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1 and 11, the limitations of at least one processor configured to adjust an hourly rental rate based on the road environment information and the internal environment information, to control the transceiver to transmit information of the hourly rental rate to an external server, wherein the at least one processor is configured to determine weights corresponding to each of the internal environment information and the road environment information, to determine a degree of durability decrease of the personal mobility based on a product of the weights, and to adjust the hourly rental rate to be proportional to the degree of durability decrease, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Specifically, these limitation falls within at least the enumerated subcategory of commercial or legal interactions.  Additionally, the limitations of at least one processor configured to adjust an hourly rental rate based on the road environment information and the internal environment information, wherein the at least one processor is configured to determine weights corresponding to each of the internal environment information and the road environment information, to determine a degree of durability decrease of the personal mobility based on a product of the weights, and to adjust the hourly rental rate to be proportional to the degree of durability decrease, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  Specifically, these limitations recite observations, evaluations, judgments, and/or opinions.  Additionally, the limitation of to determine a degree of durability decrease of the personal mobility based on a product of the weights, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  Specifically, this limitation recites a mathematical calculation.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulae or equations, or mathematical calculations, it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a personal mobility, a sensor configured to sense internal environment information of the personal mobility, a transceiver configured to receive road environment information corresponding to a driving road of the personal mobility, at least one processor, wherein the internal environment information comprises at least one of battery consumption per hour or load applied to the personal mobility, and wherein the road environment information comprises at least one of road type of the driving road, surface condition of the driving road or slope of the driving road.  At least one processor amounts to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A sensor configured to sense internal environment information of the personal mobility and a transceiver configured to receive road environment information corresponding to a driving road of the personal mobility amount to no more than insignificant extra-solution activity in the form of mere data gathering (see MPEP 2106.05(g)).  A personal mobility, wherein the internal environment information comprises at least one of battery consumption per hour or load applied to the personal mobility, and wherein the road environment information comprises at least one of road type of the driving road, surface condition of the driving road or slope of the driving road amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  Further, the additional elements categorized as insignificant extra-solution activity are determined to be well-understood, routine, and conventional.  A sensor configured to sense internal environment information of the personal mobility (particularly as described at a high level in the specification in at least Paragraphs 0007, 0017, 0048-0050, 0057, and 0075 of the application as published) is well-understood, routine, and conventional because one of ordinary skill in the art at the time of filing would know how to use a sensor to gather data on internal environment information of a vehicle (such as a personal mobility) to the standards of 112(a) written description.  A transceiver configured to receive road environment information corresponding to a driving road of the personal mobility is well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the Internet to gather data (see MPEP 2106.05(d)).  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 5-6, 8-10, 15-16, and 18-20, describing various additional limitations to the machine of Claim 1 or the method of Claim 11, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 11 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 5-6 and 15-16 disclose increasing the hourly rental rate as various subcategories of internal environment information increases (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claims 8-10 and 18-20 disclose increasing the hourly rental rate as various subcategories of road environment information increases (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claims into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (PGPub 20210215491) (hereafter, “Liu”) in view of Song et al (KR 101100683, a translated copy of which was provided with a previous Office Action) (hereafter, “Song”), Igata et al (PGPub 20190156409) (hereafter, “Igata”), and Kim et al (KR 101783250, a translated copy of which is provided with this Office Action) (hereafter, “Kim”).
Regarding Claims 1 and 11, Liu discloses:  
a personal mobility (Abstract; ¶ 0001; Figs. 1, 3; vehicle for sharing); 
a sensor configured to sense internal environment information of the personal mobility (Abstract; ¶ 0003, 0025, 0041-0044, 0063; Figs. 1, 3; various vehicle sensors report various vehicle data);
a transceiver configured to receive road environment information corresponding to a driving road of the personal mobility (Abstract; ¶ 0025, 0033, 0035; Figs. 1, 3; processor communicates with various other auxiliary devices via wireless connection/antenna; includes data associated with weather, road condition, etc.);
at least one processor configured to adjust an hourly rental rate based on the road environment information and the internal environment information (Abstract; ¶ 0025, 0035, 0037, 0043, 0045; Fig. 4; vehicle cost may be determined for a vehicle use, driver, route, road conditions, parking behavior, weather, etc. based on data from vehicle sensors and external sensors to detect ambient and operating conditions; sensor/cloud data used in processing, analysis, and cost determination; customer may receive hour-by-hour information of costs/charges associated with the vehicle); and 
to control the transceiver to transmit information of the hourly rental rate to an external server (Abstract; ¶ 0028-0031, 0043; Figs. 1-3; vehicle sharing customers may receive dynamically updated itemized sharing costs during use or at the conclusion of a particular use; customer may receive hour-by-hour costs/charges associated with the vehicle).
Liu does not explicitly disclose but Song does disclose wherein the at least one processor is configured to determine a weight corresponding to data (¶ 0040-0041; server assigns a weight to each road type, and when calculating the rental fee of the vehicle, the value is obtained based on the weighting).  Liu additionally discloses wherein said data is each of the internal environment information and the road environment information (Abstract; ¶ 0003, 0025, 0033, 0035, 0041-0044, 0063; Figs. 1, 3).
Liu additionally discloses wherein the at least one processor is configured to determine the degree of durability decrease based on various factors (Abstract; ¶ 0025, 0035, 0037, 0043, 0045; Fig. 4;  sensor data associated with the vehicle and/or component wear and tear incurred during the trip; process the sensor data using damage or wear and tear models).  Liu, Song, and Igata do not explicitly disclose but Kim does disclose said factors being weighted; wherein the durability determination is based on a product of the weights (pg. 7, paragraph 5; the quantitative evaluation score of the derived evaluation factor is multiplied by the weight of each predetermined evaluation factor, to obtain a quantitative evaluation value of the durability of the structure).
Liu additionally discloses wherein the at least one processor is configured to adjust the hourly rental rate to be proportional to the degree of durability decrease (Abstract; ¶ 0025, 0035, 0037, 0043, 0045; Fig. 4; sensor data associated with the vehicle and/or component wear and tear incurred during the trip; cost determination using models associating sensor data with component wear).
Liu and Song do not explicitly disclose but Igata does disclose wherein the internal environment information comprises at least one of battery consumption per unit time or load applied to the personal mobility (¶ 0004, 0105; Fig. 9; sets a larger discount rate based on an amount of power consumption per time (in this example, monthly); applies a discount rate that increases as battery consumption in the set time decreases, resulting in an increasing fee as the consumption per time increases).  Liu additionally discloses unit time is measured per hour (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
Liu additionally discloses wherein the road environment information comprises at least one of road type of the driving road, surface condition of the driving road or slope of the driving road (Abstract; ¶ 0007, 0025, 0035, 0037; vehicle uses one or more transceivers to obtain trip-related information such as weather and road conditions).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the factor weighting of Song with the vehicle rental system of Liu because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Song are applicable to the base device (Liu), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the battery consumption rate consideration of Igata with the vehicle rental system of Liu and Song because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Igata are applicable to the base device (Liu and Song), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the wear and tear calculation techniques of Kim with the vehicle rental system of Liu, Song, and Igata because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Kim are applicable to the base device (Liu, Song, and Igata), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 5 and 15, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu does not explicitly disclose but Igata does disclose wherein the at least one processor is configured to increase the rental rate as the battery consumption per unit time increases (¶ 0004, 0105; Fig. 9; sets a larger discount rate based on an amount of power consumption per time (in this example, monthly); applies a discount rate that increases as battery consumption in the set time decreases, resulting in an increasing fee as the consumption per time increases).  Liu additionally discloses rental rate and unit time are measured per hour (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).  The motivation to combine remains the same as for Claim 4.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song, Igata, Kim, and Mozzami et al (PGPub 20210319399, claiming the benefit of Provisional Application 63/007,390) (hereafter, “Mozzami”).
Regarding Claims 6 and 16, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu, Song, Igata, and Kim do not explicitly disclose but Mozzami does disclose wherein the at least one processor is configured to increase a price as the load applied to the personal mobility increases (¶ 0016-0017, 0021, 0036-0037; Fig. 2; carriers may charge a fee for shipping based on an item's dimensional weight; fee increases as dimensional weight increases).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).  
The motivation to combine the references of Liu, Song, Igata, and Kim remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the load consideration of Mozzami with the vehicle rental system of Liu, Song, Igata, and Kim because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Mozzami are applicable to the base device (Liu, Song, Igata, and Kim), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song, Igata, Kim, Jeffries et al (PGPub 20130317693) (hereafter, “Jeffries”), and Viner et al (PGPub 20200298925) (hereafter, “Viner”).  
Regarding Claims 8 and 18, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu, Song, Igata, and Kim do not explicitly disclose but Jeffries does disclose wherein the at least one processor is configured to increase the price when the usage area is considered unsafe (¶ 0017-0018; additional charges or discounts can be applied for safe driving and safe driving areas if the vehicle is used in a high or low risk area).  Liu, Song, Igata, Kim, and Jeffries do not explicitly disclose but Viner does disclose said usage area considered to be unsafe when the road type is sidewalk as compared to a case where the road type is a roadway (¶ 0029; a bump sensor allowing the SIPV to identify unsafe driving (e.g., riding on sidewalks and other unsafe terrain)).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
The motivation to combine the references of Liu, Song, Igata, and Kim remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the conditional rental price increase of Jeffries with the vehicle rental system of Liu, Song, Igata, and Kim because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Jeffries are applicable to the base device (Liu, Song, Igata, and Kim), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the area designation techniques of Viner with the vehicle rental system of Liu, Song, Igata, Kim, and Jeffries because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Viner are applicable to the base device (Liu, Song, Igata, Kim, and Jeffries), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song, Igata, Kim, Wurster (PGPub 20080189226) (hereafter, “Wurster”), and Jablon et al (PGPub 20210237588, claiming the benefit of Provisional Application 62/970,449) (hereafter, “Jablon”).  
	Regarding Claims 9 and 19, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu, Song, Igata, and Kim do not explicitly disclose but Wurster does disclose wherein the at least one processor is configured to increase the price as it is determined that there are bends on the driving road (Abstract; ¶ 0012, 0065-0066; travel distance increases with bends in the road (twisting and winding); rate for transportation services increases with travel distance).  Liu, Song, Igata, Kim, and Wurster do not explicitly disclose but Jablon does disclose bends on the driving road are determined based on the surface condition of the driving road (¶ 0019; using cameras and other sensors, cars can detect and predict road inclination and curvature).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
The motivation to combine the references of Liu, Song, Igata, and Kim remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the road environment factor consideration of Wurster with the vehicle rental system of Liu, Song, Igata, and Kim because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wurster are applicable to the base device (Liu, Song, Igata, and Kim), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the road curvature detection techniques of Jablon with the vehicle rental system of Liu, Song, Igata, Kim, and Wurster because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Jablon are applicable to the base device (Liu, Song, Igata, Kim, and Wurster), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Song, Igata, Kim, and Wurster.
Regarding Claims 10 and 20, Liu in view of Song, Igata, and Kim discloses the limitations of Claims 1 and 11.  Liu, Song, Igata, and Kim do not disclose but Wurster does disclose wherein the at least one processor is configured to increase the price as the slope increases (Abstract; ¶ 0012, 0065-0066; as changes in elevation (slope) increase, travel distance increases; rate for transportation services increases with travel distance).  Liu additionally discloses said price being an hourly rental rate (¶ 0043; hour-by-hour information of costs/charges associated with the vehicle).
The motivation to combine the references of Liu, Song, Igata, Kim, and Wurster remains the same as for Claim 9.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190300105 – “E-Assist Reservation and Optimization for an E-Bike,” Marshall et al, disclosing techniques for the penalization of greater rates of battery consumption
PGPub 20180114377 – “Method for Digital Processing of Automotive Data and a System for Implementing the Same,” Dyeyev, disclosing the determination of wear and tear by multiplying the relevant factors by a corresponding weighting factor matrix
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628